Citation Nr: 1524868	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-15 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to July 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by which the Department of Veterans Affairs (VA) Regional Office (RO), in pertinent part, denied entitlement to the benefits sought herein.

In August 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) via video teleconference.  A transcript of the hearing is of record.

Also on appeal was the issue of entitlement to service connection for a right inguinal hernia.  The Veteran withdrew his appeal regarding that issue at the August 2014 hearing.

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has bilateral hearing loss within the meaning of applicable regulations.

2.  The evidence is at least in relative equipoise as to whether bilateral hearing loss had its onset in service.

3.  Tinnitus is shown to have had its onset in service.

4.  The record contains no competent and credible diagnosis of a right knee disability.


CONCLUSIONS OF LAW

1.  Affording him the benefit of the doubt, the Veteran's bilateral sensorineural hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The criteria for entitlement to service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The Board is granting in full the benefit sought on appeal with respect to hearing loss and tinnitus.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  The discussion that follows pertains to the issue of entitlement to service connection for a right knee disability alone.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case, the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a November 2012 letter that predated the February 2013 rating decision at issue.  The letter addressed all three notice elements.  It informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter also advised him of the type of information mandated by the Court in Dingess.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the available service treatment records (STRs).  Although the RO has reported the Veteran's discharge in September 1970 in some documents, the Veteran's application and the only DD 214 of record lists the Veteran's discharge in July 1966.  Thus, while it does not appear that there are missing STRs dated from June 1966 to mid-September 1970, this point is unclear given the two different dates of discharge reported by the RO in various documents of record.  If the Veteran did serve until September 1970, then there would appear to be missing service records.  However, here, the fact that the Veteran was not advised of any missing STRs is immaterial because, as will be explained below, service connection for a right knee disability would not be warranted under any circumstance.  VA is not required to assist when such assistance would serve no useful purpose.  38 C.F.R. § 3.159(d).

The record contains written lay statements submitted by the Veteran.  The record also contains the Veteran's own written statements, and he was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The Veteran was afforded a comprehensive VA medical examination in December 2012 that included a review of the record, a thorough physical examination, and a complete rationale for findings and conclusions.  The Board finds, therefore, that the examination was adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate).  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the August 2014 Board hearing, the undersigned VLJ identified and explained the issues on appeal.  As to the duty to suggest the submission of additional evidence, any omission by the VLJ constitutes harmless error, as the Veteran is represented and has otherwise had ample notice of the type of evidence necessary to substantiate the claim as well as sufficient opportunity to submit any additional evidence or seek assistance in obtaining it.

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Preliminary Matter

Some of the Veteran's service treatment records may be missing.  When service records are missing, there is a heightened obligation to assist the appellant in the development of the claim, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare, 1 Vet. App. at 367).  The case law, however, does not lower the legal standard for proving a claim for service connection, just instead increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

Law and Regulations Service Connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as sensorineural hearing loss and tinnitus, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a), 3.309(a) (2014). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As sensorineural hearing loss and tinnitus are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  Moreover, according to Hensley, there need not have been sufficient hearing loss at that time to have constituted an actual ratable disability according to 38 C.F.R. § 3.385 (the regulation defining hearing loss for VA compensation purposes); instead, the Veteran need only now satisfy the requirements of this VA regulation, not necessarily then, and have competent and credible evidence linking his current hearing loss to his service - as opposed to other ("intercurrent") causes.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

According to VA standards, impaired hearing only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  But for service connection, it is not required that a hearing loss disability by these standards be demonstrated during service, or even within the one-year presumptive period following discharge, although a hearing loss disability by these standards of must be currently present to have an actual ratable disability. 

If there is current ratable hearing loss disability, then service connection is possible if this current disability can be adequately linked to the Veteran's military service as opposed to other unrelated factors (again, meaning "intercurrent" causes).  Ledford, 3 Vet. App. at 89.  Service connection for hearing loss may be granted where there is competent and credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA compensation purposes (i.e., 38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley, 5 Vet. App. at 159.

A claim of service connection must be accompanied by medical evidence establishing that the claimant currently has the claimed disability. Absent proof of a present disability, there can be no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires current symptomatology at the time the claim is filed in order for a veteran to be entitled to compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability).

Discussion

Bilateral Hearing Loss and Tinnitus

The Veteran served in the Marine Corps.  At the August 2014 hearing, he testified that he was in the artillery and was exposed to dangerous levels of weaponry noise on various occasions in service due to his duties and without the benefit of hearing protection.  His DD Form 214 reveals that he was Supply Administrative Man and that the related civilian occupation was that of an accounting clerk.  He received, however, a Rifle Sharpshooter Badge.  The Board notes that there appears to be some discrepancy between the Veteran's present assertions and the official documentation of his in-service responsibilities that would not suggest excessive noise exposure.  Nonetheless, because he received a Rifle Sharpshooter Badge, the Board finds that the Veteran was exposed to unsafe noise levels in service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (in adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence); see also Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001) (recognizing the Board's inherent fact-finding ability).  The Board also finds credible the Veteran's assertions of no occupational or recreational noise exposure after service due to the types of employment he held and his denial of activities that would entail noise exposure such as hunting.  Id.

The available service treatment records do not reflect findings or complaints consistent with hearing loss.  The Veteran's service treatment records contain perfect whisper voice and spoken voice results but no audiometric test results.  
Also, the service treatment records do not reflect complaints or findings consistent with tinnitus.  During the August 2014 hearing, the Veteran testified under oath that he began to experience tinnitus in service.

In December 2012, the Veteran was afforded a VA audiologic examination.  The results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
30
85
105+
LEFT
25
15
55
65
75

Speech audiometry revealed speech recognition ability of 96 percent bilaterally.  

The foregoing results indicate that the Veteran has bilateral hearing loss as defined in VA regulations.  38 C.F.R. § 3.385.  The VA examiner asserted that she could not opine regarding the etiology of the Veteran's hearing loss because spoken voice and whisper voice tests in service were insufficient to determine either normal hearing or hearing loss and were not a reliable means of testing hearing by today's standards.  She further stated that it did not appear that hearing loss would be related to service due to the Veteran's military occupational specialty but that there was no evidence to disprove the Veteran's assertions of hearing loss in service.  Indeed, the Veteran testified under oath in August 2014 that he began to suffer from hearing loss in service.  The December 2012 VA audiologist also indicated that she could not opine regarding the etiology of the Veteran's tinnitus without resorting to speculation and provided several possible etiologies for the Veteran's current tinnitus.  

When an examiner indicates that a medical opinion cannot be provided without resorting to speculation, that examiner must explain why an opinion cannot be provided.  See generally Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, the examiner suggested several possible etiologies and sufficiently explained her conclusion.  As such, the Board finds that the opinion is adequate.  See Barr, supra (when VA undertakes to provide an examination, such examination must be adequate).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  Id.; Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308 -09 (concerning varicose veins); see also Jandreau, 492 F.3d at 1376-77 (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Jandreau, supra (concerning cancer); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran has asserted that he has been experiencing hearing loss and tinnitus since service.  His assertions are sufficiently consistent with the nature of his service that included noise exposure and a lack of hearing protection.  The Board, furthermore, notes that the Veteran testified to experiencing tinnitus and hearing loss in service under oath at his August 2014 hearing.  As well, regarding hearing loss, the Veteran's former wife, who knew him before service and immediately upon his separation, provided a September 2014 written statement indicating that the Veteran did not seem to hear well any longer at the conclusion of his service.  Consequently, the totality of the evidence leads the Board to find that the Veteran's statements regarding exposure to weaponry noise in service without the benefit of ear protection credible.  Indeed, VA decision makers have discretion to accept or reject pieces of evidence provided that sufficient reasons and bases are set forth explaining such actions.  Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).

Tinnitus is unique in that it is a subjective condition that is given to lay observation.  Charles, supra; see also Jandreau, supra; Barr, supra.  Thus, because the Veteran is competent, in essence, to diagnose his own tinnitus and because he has been found to be credible, the Board credits his assertions regarding the in-service onset of tinnitus.  The Board notes that the VA examiner's findings do not contradict the Veteran's assertions.  The VA examiner simply stated that she could not offer a definitive opinion regarding the time of onset of the Veteran's tinnitus.

In sum, there is a competent showing of tinnitus, which requires no more than credible lay evidence to establish, and credible evidence of in-service incurrence.  There is no competent and evidence to the contrary.  As such, the evidence regarding the service origin of the Veteran's tinnitus is at least in relative equipoise, and service connection for tinnitus is granted.  38 C.F.R. § 3.303; Davidson, supra; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.120, Gilbert, supra.

As to hearing loss, it is the type of disability that is not given to lay diagnosis because certain nonsubjective criteria are necessary for service connection.  38 C.F.R. § 3.385; Jandreau; supra.  Here, the Veteran's credible assertions reveal the presence of some hearing loss in service.  His former wife, who know him before service and immediately after his separation, noticed that on discharge, the Veteran could not hear as well as he did before entering service.  The examiner did not have access to this statement from the Veteran's former wife.  In any event, the examiner left open the possibility that the Veteran's hearing loss was related to service by stating that "no evidence exists to disprove the Veteran's claim of service related hearing loss."

The Board found that the Veteran was exposed to unsafe noise levels in service.  Thus, because the Veteran's assertions of experiencing hearing loss in service are bolstered by his former wife's statement about noticeable hearing deficits after service, the Board finds that the Veteran experienced hearing loss in service.  See Jefferson, 271 F.3d at 1076 (recognizing the Board's inherent fact-finding ability).  The credible evidence of a decline in hearing in service coupled with the examiner's assertion that, in essence, present hearing loss could be related to service, the Board finds that the evidence is in relative as to whether bilateral hearing loss had its onset in service.  Thus, there is evidence of an event or injury in service, evidence of a present disability, and sufficient evidence of a nexus between the two for the Board to find that service connection for hearing loss is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303, 3.385; Davidson, supra; Gilbert, supra.

Right Knee Disability 

The Veteran contends that he has a right knee disability that is related to service.  The service treatment records may be incomplete.  The available service treatment records reflect no injury or findings with respect to the right knee.  After service, the Veteran does not appear to have sought any treatment for the right knee.  He was afforded a VA examination in December 2012, which yielded no diagnosis related to the right knee.  Indeed, a December 2012 X-ray study of the right knee reflected a normal right knee.  

The Veteran contends that he experiences symptoms related to the right knee such as pain.  Pain and other symptoms, in and of themselves, without an underlying diagnosis, do not constitute a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds sub nom, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) (holding that"[p]ain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted").  The Veteran has had ample opportunity to provide evidence of a current diagnosis of a right knee disability but failed to do so.  With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  Brammer, 3 Vet. App. at 225.

In this case, the weight of the evidence indicates that the Veteran does not suffer from a specific right knee disability.  As such, service connection for a right knee disability must be denied.  38 C.F.R. § 3.303; Brammer, supra.  As the preponderance of the competent and credible evidence weighs against the Veteran's claim for service connection for a right knee disability, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for a right knee disability is denied.



REMAND

The Veteran has left knee degenerative changes.  In December 2012, a VA examiner opined that a left knee disability was at least as likely as not related to service because the service treatment records reflected treatment for a left knee injury in service.  The service treatment records do not discuss the left knee.  Because the examiner based the opinion on erroneous information, it is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).

At his hearing the Veteran asserted that his left knee disability was secondary to the service-connected left ankle disability.  The Veteran is not competent to provide an opinion on such an issue that requires medical expertise.  As such, a VA examination is necessary for an opinion regarding the etiology of the Veteran's left knee disability.  The instructions are contained in the fourth paragraph below.  

The Veteran must be sent updated VCAA notice that includes information regarding establishing service connection on a secondary basis.

Also, the RO/AOJ must detail its efforts to obtain any missing STRs and make a formal finding regarding their unavailability.

Of course, to ensure that the record is complete, all VA treatment records dated from January 2013 to the present must be associated with the record.

Accordingly, the case is REMANDED to the RO/AOJ for the following action:

1.  Send the Veteran VCAA notice that explains how to establish service connection on a secondary basis.

2.  Associate with the record all VA medical records dated from January 2013 to the present.

3.  Verify the Veteran's active duty dates; detail the efforts to obtain any missing STRs and make a formal finding regarding their unavailability.

4.  Schedule a VA orthopedic examination for an opinion regarding the likelihood (very likely, as likely as not, or unlikely) the Veteran's left knee disability is the result of his military service. 

Moreover, even if the left knee disability is found to be unrelated directly to the Veteran's service, the examiner should indicate the likelihood (very likely, as likely as not, or unlikely) the left knee disability alternatively is secondarily related to his service, meaning proximately due to, the result of, OR aggravated by the service-connected left ankle disability.  If the latter (i.e. the left knee disability is aggravated by the service-connected left ankle disability), the examiner must also try and determine the baseline level of disability preceding the aggravation since the Veteran is only entitled to compensation over and above that.

The term "as likely as not" means at least 
50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or aggravation as it is to find against it.

An explanatory rationale must be provided for all opinions and conclusions.  The examination report must indicate whether pertinent records in the claims file were reviewed.  In the event that an opinion cannot be provided without resorting to mere speculation, the examiner must discuss why it would be speculative to respond, such as by indicating whether additional information or other procurable data is needed, the limits of medical knowledge have been exhausted, there are multiple possible etiologies with none more prevalent than another, or whatever may be the reason.  Merely saying he/she cannot respond will not suffice.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


